Brevard, J.
In legal strictness, the defendant ought to have demurred to the declaration ; but the question now is, whether we shall set aside the nonsuit and grant a new trial; and in deciding this question, if'we see that no good purpose can be answered by setting the nonsuit aside, we ought to exercise a sound discretion and not grant the motion. The words charged are not actionable; and if the plaintiff should even obtain a verdjct, the judgment would be arrested. 1 Com. Dig. 179, 255, 256. 4 Co. 20. 7 Co. 44. 2 Inst. 492. 6 Com. Dig. 131. 2 T. R. 483. 2 Inst. 478. 1 Com. Dig. 274, 276. I will not say what my opinion would be, if I had the power to make the law. As my duty is confined to declaring what the law is, I must say that the nonsuit ought not to be set aside.
The other judges concurred.